UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-112246 Morris Publishing Group, LLC (Exact name of Registrant as specified in its charter) Georgia 26-2569462 (State of organization) (I.R.S. Employer Identification Number) 725 Broad Street Augusta, Georgia (Zip Code) (Address of principal executive offices) (706) 724-0851 (Registrant's Telephone Number) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, accelerated filer, non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Large Accelerated Filer¨ Smaller Reporting Company ¨ Accelerated Filer¨ Non-Accelerated Filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes xNo¨ Table of Contents MORRIS PUBLISHING GROUP, LLC QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS iii PART I. Item 1. Financial Statements: Unaudited condensed consolidated balance sheets as of June 30, 2011 and December 31, 2010. 1 Unaudited condensed consolidated statements of (loss) income for the three and six-month periods ended June 30, 2011 and 2010, as restated. 2 Unaudited condensed consolidated statements of cash flows for the six-month periods ended June 30, 2011 and 2010, as restated. 3 Notes to the unaudited condensed consolidated financial statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 39 Item 4. Controls and Procedures. 39 PART II. Item 1. Legal Proceedings. 40 Item 1A. Risk Factors. 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 3. Defaults Upon Senior Securities. 40 Item 4. Reserved. 40 Item 5. Other Information. 40 Item 6. Exhibits. 40 Signatures 41 In this report, Morris Publishing Group, LLC ("Morris Publishing") is considered as and will be referred to as a wholly owned subsidiary of MPG Newspaper Holding, LLC ("MPG Holdings"), a subsidiary of Shivers Trading & Operating Company. "We," "us" "Company" and "our" also refer to Morris Publishing and its subsidiaries and "parent" refers to MPG Holdings. Morris Communications Company, LLC, a privately held media company, is an affiliate of Morris Publishing. -ii- Table of Contents FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. These statements relate to future periods and include statements regarding our anticipated performance. You may find discussions containing such forward-looking statements in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2 of this report. Generally, the words “anticipates,” “believes,” “expects,” “intends,” “estimates,” “projects,” “plans” and similar expressions identify forward-looking statements. These forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause our actual results, performance or achievements or industry results, to differ materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, we can give no assurance that these statements will be realized. Given these uncertainties, investors are cautioned not to place undue reliance on these forward-looking statements. These forward-looking statements are made as of the date of this report. We assume no obligation to update or revise them or provide reasons why actual results may differ. Important factors that could cause our actual results to differ materially from our expectations include those described in Part I, Item 1A-Risk Factors, included herein and within our Annual Report on Form 10-K for the year ended December 31, 2010, as well as other risks and factors identified from time to time in our United States Securities and Exchange Commission filings. Some of the factors that could cause our actual results to be materially different from our forward-looking statements are as follows: · our ability to service our debt; · our ability to comply with the financial tests and other covenants in our existing and future debt obligations; · further deterioration of economic conditions in the markets we serve; · risks from increased competition from alternative forms of media; · our ability to contain the costs of labor and employee benefits; · our ability to maintain or grow advertising and circulation revenues; · our ability to successfully implement our business strategy; · our ability to retain employees; · industry cyclicality and seasonality; · interest rate fluctuations; and · fluctuations in the cost of our supplies, including newsprint. -iii- Table of Contents Part I Morris Publishing Group, LLC and Subsidiaries Unaudited condensed consolidated balance sheets (Dollars in thousands) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,544 and $1,763 at June 30, 2011 and December 31, 2010, respectively Inventories Deferred income taxes, net Income tax receivable Assets held for sale Prepaid and other current assets Total current assets NET PROPERTY AND EQUIPMENT OTHER ASSETS: Intangible assets, net of accumulated amortization of $3,724 and $3,573 at June 30, 2011 and December 31, 2010, respectively Deferred loan costs and other assets, net of accumulated amortization of loan costs of $720 and $472 at June 30, 2011 and December 31, 2010, respectively Total other assets Total assets $ $ LIABILITIES AND MEMBER'S INTEREST IN ASSETS CURRENT LIABILITIES: Accounts payable $ $ Current maturities of long-term debt Accrued interest expense Due to Morris Communications Deferred revenues Accrued employee costs Other accrued liabilities Total current liabilities LONG-TERM DEBT, less current portion and original issue discount DEFERRED INCOME TAXES, net OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) MEMBER'S INTEREST IN ASSETS Member's surplus Total member's interest in assets Total liabilities and member's interest in assets $ $ See notes to unaudited condensed consolidated financial statements. -1- Table of Contents Morris Publishing Group, LLC and Subsidiaries Unaudited condensed consolidated statements of (loss) income Three months ended June 30, Six months ended June 30, (Dollars in thousands) (Restated, See Note 2) (Restated, See Note 2) NET OPERATING REVENUES: Advertising $ Circulation Other Total net operating revenues OPERATING EXPENSES: Labor and employee benefits Newsprint, ink and supplements Other operating costs (excluding depreciation and amortization) Depreciation and amortization expense Total operating expenses OPERATING INCOME OTHER EXPENSES (INCOME): Interest expense, including amortization of debt issuance costs Expense (income) from cancellation of debt - - ) Interest income - - (1
